1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                 ***
8
      ZACKERY CRABTREE,                              Case No. 3:19-cv-00479-LRH-CLB
9
                                       Petitioner,
10           v.                                                       ORDER
11
      WILLIAM GITTERE, et al.,
12
                                   Respondents.
13

14

15          In compliance with this court’s order of January 7, 2020 (ECF No. 31), petitioner
16   has filed an amended petition. ECF No. 33. The following schedule shall govern further
17   proceedings herein:
18          Respondents shall have 60 days from the date of entry of this order to answer or
19   otherwise respond to the amended petition.
20          If respondents file an answer, petitioner shall have 60 days from the date on
21   which the answer is served on him to file and serve a reply. If respondents file a motion
22   to dismiss, petitioner shall have 60 days from the date on which the motion is served on
23   him to file and serve a response to the motion to dismiss, and respondents shall,
24   thereafter, have 30 days to file a reply in support of the motion.
25          Any additional state court record exhibits filed herein by either petitioner or
26   respondents shall be filed with a separate index of exhibits identifying the exhibits by
27

28
1    number. The CM/ECF attachments that are filed further shall be identified by the

2    number or numbers of the exhibits in the attachment. The hard copy of any additional

3    state court record exhibits shall be forwarded – for this case – to the staff attorneys in

4    Reno.

5            IT IS SO ORDERED.

6            IT IS FURTHER ORDERED that petitioner’s request for clarification is (ECF No.

7    32) is DENIED as moot.

8            DATED this 10th day of March, 2020.

9

10
                                                       LARRY R. HICKS
11                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
